In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00015-CV

TOTALGEN SERVICES, LLC, Appellant            §   On Appeal from the 67th District
                                                 Court
                                             §
V.                                               of Tarrant County (067-310073-19)
                                             §
                                                 January 21, 2021
                                             §
THOMASSEN AMCOT INTERNATIONAL,                   Memorandum Opinion by Chief Justice
LLC, Appellee                                    Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the trial court’s order is

affirmed in part and remanded in part. We affirm that portion of the trial court’s

order that denies the TCPA motion. We strike that portion of the order that awards

attorney’s fees to Thomassen Amcot International, LLC, and remand the case to the

trial court for further proceedings consistent with this opinion.

      It is further ordered that all parties shall bear their own costs of this

proceeding, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Bonnie Sudderth_______________
   Chief Justice Bonnie Sudderth